Title: From George Washington to James McHenry, 28 July 1798
From: Washington, George
To: McHenry, James



Dear Sir,
Mount Vernon 28th July 1798

From a mistaken idea, numberless applications for appointments in the Army of the U. States are made to me. Where the applicants are known, or come under favourable auspices, I shall think it a duty incumbent on me to transmit them to the War Office.
Mr Triplet’s family are respectable—of his medical or Surgical abilities I have no knowledge; Colo. Little whose letter I enclose, is the Lieutenant of this County; a Gentleman of character, and one on whom entire confidence may be placed; but I have advised him, notwithstanding, to obtain a line from Doctr Craik the Physician

General, who must be acquainted with him as they are both residents of Alexandria. I am—Dear Sir Your Obedient Servt

Go: Washington

